Exhibit 10.5

DEFERRED COMPENSATION PLAN FOR DIRECTORS

Third Amendment

This Third Amendment of the Deferred Compensation Plan for Directors is adopted
this 21st day of December, 2006, by Greer State Bank, a bank organized and
existing under the laws of the State of South Carolina, having a principal place
of business in Greer, South Carolina.

WITNESSETH

WHEREAS, Greer State Bank wishes to amend its Deferred Compensation Plan for
Directors (“Plan”);

WHEREAS, the Plan was established October 19, 1995 and was previously amended by
a First Amendment dated July 25, 1996 and a Second Amendment and Complete
Restatement dated December 21, 2006; and

WHEREAS, pursuant to Section 10 the Plan, the Plan may be amended at any time
upon a majority vote of the Board of Directors then serving;

NOW, THEREFORE, Greer State Bank does hereby amend the Plan, effective as of
January 1, 2007, as follows:

1. The following new sentence is added at the end of Section 2:

“Notwithstanding the foregoing or any other provision of this Plan, a Director
may not defer any Compensation earned after attaining the age of sixty-five
(65).”



--------------------------------------------------------------------------------

2. Section 3 of the Plan is changed to read in its entirety as follows:

“3. Deferred Compensation Account and Earnings. The Company shall establish the
Deferred Compensation Account on its books, which account may include ‘Tier 1
deferrals’ and ‘Tier 2 deferrals,’ as those terms are defined in this Section.
The Company shall credit the Deferred Compensation Account by the amount of
Compensation the Participant elects to reduce his Compensation and defers into
this Plan, and all amounts so deferred and credited shall be categorized as
either a Tier 1 deferral or a Tier 2 deferral as follows:

 

  (a) Tier 1 Deferrals. All amounts deferred by a Participant prior to
January 1, 2007 shall be considered Tier 1 deferrals. For all Plan Years
beginning on or after January 1, 2007, the first Nine Thousand Dollars ($9,000)
of Compensation deferred for a particular Plan Year by a Participant who has
served as a Director for at least three (3) full calendar years prior to
January 1 of the Plan Year for which such Compensation is being deferred shall
be considered a Tier 1 deferral. Notwithstanding any other provision of this
Agreement, any Director who is a Participant in the Plan as of December 31, 2006
may make Tier 1 deferrals regardless of his length of service as a Director.

 

  (b) Tier 2 Deferrals. All amounts in excess of Nine Thousand Dollars ($9,000)
that are added in a particular Plan Year to the Deferred Compensation account of
a Participant described in paragraph (a) of this Section 3, and all amounts
added to the Deferred Compensation Account of a Participant who has not yet
served as a Director for at least three (3) full calendar years prior to
January 1 of the year for which such Compensation is being deferred, shall be
considered a Tier 2 deferral.

The categorization of amounts in a Participant’s Deferred Compensation Account
shall be made in accordance with the foregoing paragraphs only and shall not in
any way be affected by or dependent upon any election by the Participant.



--------------------------------------------------------------------------------

Each December 31 of a Plan Year, Company shall credit the Deferred Compensation
Account as follows:

 

  (c) Earnings on Tier 1 Deferrals. Company shall increase the amount of each
Participant’s Tier 1 deferrals in his or her Deferred Compensation Account each
Plan Year by eighty percent (80%) of the percentage return (rounded to the
nearest hundredth) on average equity for Corporation’s fiscal year ending in the
year prior to such Plan Year; provided, however, that the percentage increase
shall not be less than five percent (5%) nor more than ten percent (10%) in any
Plan Year. The percentage return on average equity shall be determined by the
independent accounting firm serving Company at the end of each Plan Year and
such determination shall be conclusive and binding upon Company, Participant and
Designated Beneficiary.

 

  (d) Earnings on Tier 2 Deferrals. Company shall increase the amount of each
Participant’s Tier 2 deferrals in his or her Deferred Compensation Account each
Plan Year by the Prime Interest Rate (rounded to the nearest hundredth) minus
three percentage (3%) points. The ‘Prime Interest Rate’ shall be the Prime rate
as reported in the Money Rates section of the Wall Street Journal (or if such
rate ceases to be published therein, as nearly an equivalent rate can be
obtained in accordance with industry standard practice); and such rate shall be
a floating rate for the purpose of calculating earnings under this paragraph
(d), with each change in the Prime Interest Rate being effective as of the date
of such published change. Absent manifest error, the Bank’s calculation of this
rate shall binding and conclusive in all respects on all interested parties.”

IN WITNESS WHEREOF, GREER STATE BANK, by its duly authorized officer, has caused
this Third Amendment to the above-referenced Deferred Compensation Plan for
Directors to be adopted and this document executed as of the date first above
written.

 

Witnesses:     GREER STATE BANK /s/ Karen M. Corn     By:   /s/ Kenneth M.
Harper /s/ Tammy S. Budove     Its:   President